DETAILED ACTION 
This communication includes at least one new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement (IDS), so this action is non-final.  See MPEP 706.07(a).  The amendment submitted on December 2, 2020 has been entered.  Claims 1, 5, 17-21, 25, 27-30, and 35-47 are pending in the application.  Claims 44-47 are allowed.  Claims 17, 19, 21, 35-41 are objected to but would be allowable if rewritten in independent form.  Claim 25 is objected to because it should be cancelled.  Claims 1, 5, 18, 20, 27-30, and 42-43 are rejected for the reasons set forth below.  Except for the issues of double patenting, discussed below, the application appears, in principle, to be to be allowable, so the examiner suggests a terminal disclaimer.  See MPEP 804.02.  
Withdrawn Rejections 
The rejection of claims 1, 5, 17-21, 25, 27-30, and 35-47 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sethuraman in view of Rowe and Henkin is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted December 23, 2020, at pp. 8-10) to be persuasive, especially applicant’s characterization of the teachings of Rowe.  
Claim Objections 
Claim 25 is objected to because it should be cancelled.  On February 4, 2020, claim 24, from which claim 25 depends, was cancelled.  It appears to be a clerical error that claim 25 was not also cancelled.  
New Grounds for Rejection Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claim 1, 5, 18, 20, 27-30, and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,561,203 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘203 patent (cited in 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatent-able over US Patent Nos. 9,119,821 B2 and 8,530,515 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘821 patent (cited in applicant’s IDS) claims, among other things, a “method for treating acute liver failure resulting from an inflammatory response” by administering “L-methionine R-sulfoximine” (see, e.g. claims 1 and 3).  See also claims 1 and 2 of the ‘515 patent (also cited in applicant’s IDS).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628